Title: To John Adams from William Tudor, Jr., 11 July 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear and Most venerable Sir,
					Sunday Afternoon July 11th. 1819.
				
				You will have been informed before this letter reaches you of the bereavement that has happened to my family. My Father had only complained of indisposition, for two or three days, and had been out every day previous to his death. This took place last Thursday morning at 7 o’clock—it was sudden & without pain as he had always desired. He was buried on Friday evening. Cheif Justice Parker walked with me, followed by a few gentlemen who kindly accepted an invitation to this private funeral.To you I might dwell on his character, without fear that you would think the partiality of filial affection carried me too far—but it is unnecessary.—He was your pupil and derived a lustre from your friendship—and it is not for me to tell you of the high respect and affection he bore to you, which commenced before I was born and continued through his whole life—I have lost the kindest and most affectionate Father, and the loss of a Father brings with it emotions  I had never before realized. My Mother & my sister Mrs Stewart all of his family who are now present join with me in the most affectionate respects, and a soothing confidence in your sympathy for our affliction.
				
					W. Tudor
				
					
				
			